DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of the Claims
2.	Claims 1-9 are currently pending. Claims 5-8 have been withdrawn as being drawn to a non elected invention. Claims 1-4 and 9 are currently under examination. This office action is in response to the amendment filed on 03/21/2022. 
                                                           Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claims 2 and 9 the claims recite “the one or more comonomers” and “the (meth)acrylic acid ester monomer” which renders the claim indefinite as there is not enough antecedent basis for either of these limitations and so the boundaries of the claims can not be determined. For the purpose of examination under the prior art of record “the one or more comonomers” is interpreted as being all of the non “(meth)acrylic acid ester” monomers present in the acrylic emulsion resin. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuseya (JP H09-031432 A; all citations refer to the English language machine translation unless otherwise stated).
Concerning claim 1 Fuseya teaches an aqueous acrylic emulsion resin (paragraph 0005 and 0007) which is indicated to have adhesive properties (paragraph 0010). 
An example of the aqueous acrylic emulsion resin (paragraphs 0015-0016) is one made from 30 parts of styrene, 0.5 parts of methyl methacrylate, 10 parts of butyl acrylate, 5 parts of methylol acrylamide, 5 parts of acrylic acid, 0.1 parts of divinyl benzene as well as 5.5 parts of acrylonitrile 20 parts of ethyl acrylate and 0.5 parts of a dodecyl mercaptan chain transfer agent (paragraphs 0018-0019 and Table 1 example 2 of additional partial translation provided on pg 11 of translation). This indicates that a total of 100.6 parts by weight of the acrylic emulsion resin is used which would indicate that the divinyl benzene internal crosslinking agent is present in an amount of 0.0994 parts by weight with respected to 100 parts by weight of the acrylic emulsion resin which is within the claimed range of the amount of the internal crosslinking agent. 
As such the aqueous acrylic emulsion adhesive taught by Fuseya teaches each of the claimed components in in the claimed amounts. 
Fuseya does not specifically teach that the water based acrylic emulsion adhesive is a pressure-sensitive adhesive but does teach that the acrylic emulsion adhesive is used as a sticking agent for preventing flying stones and is required to have a Tg of from -30 to 5 °C in terms of formability in winter (paragraph 0005). This indicates that the adhesive composition is required to work at temperatures including room temperature and as such since the adhesive has adhesive properties enough to bind stones to it at room temperature. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEP 2112.V.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112.01.II.
As such since Fuseya teaches the claimed monomer components present in an acrylic water based emulsion composition which is indicated to have adhesive properties at room temperature, the composition of Fuseya would be considered to be a water-based acrylic pressure sensitive adhesive, that is to provide adhesion at room temperature with the application of pressure. 
It should be noted that the indication of “adhesive for clothing” is interpreted as intended use of the acrylic pressure sensitive adhesive. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP 2111.02.II. 
As the body of the claim sets forth all of the limitations of the claimed invention and the indication of “for clothing” is only the intended use of the adhesive, the pressure sensitive adhesive of Fuseya is considered to teach all of the claimed limitations of the indicated claim. 
Concerning claim 4 Fuseya teaches the water based acrylic pressure sensitive adhesive according g to claim 1 as is indicated above. 
Fuseya does not teach a residual ratio on a fabric for clothing. 
Fuseya does teach that the aqueous emulsion resin having the internal crosslinking agent exhibits high cohesive strength (paragraph 0005). This indication of cohesive strength indicates that the acrylic emulsion resin, does not fall apart easily and that the adhesive adheres to itself with high strength and so would be expected to not leave a residue due to the high cohesive strength. 
Additionally as is indicated in the discussion of claim 1 above Fuseya teaches that the adhesive includes the claimed monomers in the claimed amounts and made by the same emulsion method. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEP 2112.V.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112.01.II.
As such since Fuseya teaches the claimed monomer components present in an acrylic water based emulsion adhesive composition as well as indicating that composition has high cohesive strength, the adhesive of Fuseya would have the claimed residual ratio on a fabric for clothing. 
Allowable Subject Matter
5.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teaches or suggests the claimed amounts of each of the monomers of claim 3 or the particularly claimed amount of the non (meth)acrylic acid ester monomers of claims 2 and 9.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-4 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                                                                                Conclusion
7.	Claims 1 and 4 are rejected. Claims 2 and 9 are rejected under 112 issues but are allowable over the prior art of record. Claim 3 is objected to as being dependent from a rejected base claim. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763